Name: Commission Regulation (EC) NoÃ 1493/2007 of 17 December 2007 establishing, pursuant to Regulation (EC) NoÃ 842/2006 of the European Parliament and of the Council, the format for the report to be submitted by producers, importers and exporters of certain fluorinated greenhouse gases
 Type: Regulation
 Subject Matter: trade;  chemistry;  deterioration of the environment;  information technology and data processing;  documentation;  information and information processing;  production
 Date Published: nan

 18.12.2007 EN Official Journal of the European Union L 332/7 COMMISSION REGULATION (EC) No 1493/2007 of 17 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, the format for the report to be submitted by producers, importers and exporters of certain fluorinated greenhouse gases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (1), and in particular Article 6(2) thereof; Whereas: (1) The data to be submitted by the importers and producers should include estimates of quantities of fluorinated greenhouse gases expected to be used in the main applications, including the quantities expected to be used as feedstock, in order to provide additional information for the Commission and the Member States with the objective of acquiring emission data for the relevant sectors. (2) Producers purchase and sell fluorinated greenhouse gases from and to other producers for commercial reasons and in these cases only the purchasing producer can report on the quantities of those substances expected to be used in the main applications. (3) Stakeholders have been consulted on the format of the report and their experience in reporting under Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (2) has been taken into account. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS REGULATION: Article 1 The format of the report referred to in Article 6(1) of Regulation (EC) No 842/2006 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 161, 14.6.2006, p. 1. (2) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Decision 2007/540/EC (OJ L 198, 31.7.2007, p. 35). ANNEX REPORTING FORM FOR PRODUCERS, IMPORTERS AND EXPORTERS OF FLUORINATED GREENHOUSE GASES PART 1 PART 2 PART 3 PART 4 PART 5 PART 6 PART 7